Title: To Thomas Jefferson from C. W. F. Dumas, 19 October 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La haie 19 Oct. 1786

J’espere que Votre Excellence a reçu les miennes du 6 et 17 de ce mois.
Je laisse l’incluse pour Mr. De La Fayette ouverte, afin que Votre Excellence la lise, et la remette. L’Extrait de la même est copié pour le Congrès afin de lui completer aussi l’idée qu’il faut avoir des affaires d’ici, qui sont vraiment interessantes. Comme cela change à chaque instant comme un verre à facettes, il faudroit des voulumes s’il falloit entrer dans les détails. Par exemple, je viens d’apprendre de source qu’à Harlem 900 notables Bourgeois, le Secrétaire de la ville à leur tête, viennent de présenter à leur Régence où ils supplient que l’insensé Str. soit à jamais exclus et éloigné de l’administration d’un Etat qu’il rend si malheureux.
Je suis avec grand respect de V.E. le très humble et très obéissant serviteur,

C W F Dumas

